DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The claims contain multiple instances of incorrect and misleading punctuation. For example, claim 1 recites “comprising the steps of, performing a time frequency analysis”. The use of a comma in this location renders the first clause incomplete; when reciting a list if punctuation is desired it should be preceded by a colon, not a comma, though omitting the punctuation altogether is also acceptable in this situation. For the purposes of examination the claim will be treated as though reciting “comprising the steps of: performing a time frequency analysis” but correction is required, as is correction of the similar grammatical issues found in other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 calls for the method to further comprise the step of analyzing the waveform within a particular band. It is unclear whether this is actually an additional step, or if this is intended to actually modify one of the steps already being performed as part of claim 1. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining the presence of a seizure by analyzing data of an EEG waveform, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the time frequency analysis and derivation of an index from a power spectrum does not provide any improvement to technology, does not effect a particular treatment, is not applied with a particular machine, does not effect any sort of transformation, and is generally not applied in any meaningful way beyond generally linking the analysis of data to a nonspecific computer by virtue of being “computer enabled”, which is merely an instruction to implement the abstract idea on a computer or to use a computer as a tool (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are actually present in the claims. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 2-8 are all directed to additional analysis of data and are thus directed to aspects of the abstract idea.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining the presence of a seizure by analyzing data of an EEG waveform, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the time frequency analysis and derivation of an index from a power spectrum does not provide any improvement to technology, does not effect a particular treatment, is not applied with a particular machine, does not effect any sort of transformation, and is generally not applied in any meaningful way beyond generally linking the analysis of data to a nonspecific “system” (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other element is a generic interface used for the insignificant extrasolution activity of presenting a result (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed only to a disembodied computer program which has no physical or tangible form and is thus data per se, which does not fall into any of the categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzallas (A. T. Tzallas, M. G. Tsipouras and D. I. Fotiadis, "Epileptic Seizure Detection in EEGs Using Time–Frequency Analysis," in IEEE Transactions on Information Technology in Biomedicine, vol. 13, no. 5, pp. 703-710, Sept. 2009, doi: 10.1109/TITB.2009.2017939; cited by Applicant).

Regarding claim 1, Tzallas discloses a computer enabled method (p. 704, first paragraph) for analysing an electroencephalographic (EEG) waveform to detect the presence of a waveform indicative of an epileptic seizure, comprising the steps of:
performing a time frequency analysis of the EEG waveform utilising a moving window to perform the analysis on a segment (p. 705, second paragraph under section B), calculating a power spectrum value of the analysed segment of the waveform to derive an index value (abstract; the yes/no classification is considered an index), wherein the index value is utilised to determine the presence of a seizure (abstract).  
Regarding claim 2, Tzallas further discloses the step of iterating the process steps of claim 1 to provide a plurality of index values for different time windows, wherein each of the plurality of index values is utilised to detect a seizure (p. 703 column 2 paragraph 4 and p. 705, second paragraph under section B).
Regarding claim 6, Tzallas further discloses the step of analysing the EEG waveform only within a defined frequency band (p. 705, section B).  
Regarding claim 8, the method of Tzallas may be optimised for the detection of epileptic seizures in rats and mice (inherent, as it is entirely capable of being optimized and thus may be optimized).  
Regarding claim 9, Tzallas discloses a system for analysing an electroencephalographic (EEG) waveform to detect the presence of an activity pattern indicative of an epileptic seizure (abstract), comprising: a module arranged to utilise a processor to perform a time frequency analysis of the EEG waveform (abstract) utilising a moving window to perform the analysis on a segment (p. 705 second paragraph under section B), the module calculating a power spectrum value of the analysed segment of the waveform to derive an index value (abstract), and utilising the index value to determine the presence of a seizure pattern in the waveform (abstract), wherein the presence of a seizure pattern is communicated to a user via an interface (inherent as part of being performed by a computer per p. 704).  
Regarding claim 10, Tzallas further discloses a computer program incorporating at least one instruction and arranged to, when executed on a computing system, perform the method steps of claim 1 (p. 704, first paragraph under section II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzallas in view of Krishna (US 2015/0227702).
Regarding claim 3, Tzallas does not disclose the step of sorting the plurality of index values into a histogram, wherein the resultant histogram is analysed to define a background level of activity, wherein the background level of activity defines a threshold value utilised to remove background activity.  Krishna teaches a method of analyzing an EEG waveform to detect seizure activity which includes sorting the results of analysis of multiple windows into a histogram, wherein the resultant histogram is analysed to define a background level of activity, wherein the background level of activity defines a threshold value utilised to remove background activity (paragraph [0177]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Tzallas and included the step of sorting the index values into a histogram used to define a background activity threshold to remove background activity, as taught by Krishna, in order to improve the quality of analysis.
Regarding claims 4 and 5, Krishna’s histogram may be provided to a user via an interface and adjusted as desired or autonomously reviewed and adjusted (paragraph [0177])

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzallas in view of Besio (US 2015/0157859) and Jones (US 2015/0335659).
Tzallas does not explicitly disclose using the method to monitor seizures in rats or mice; Besio teaches monitoring seizures in rats using EEG waveforms (paragraph [0031], [0036]) and analyzing a frequency band which overlaps the range of 17-25 Hz (paragraph [0045]). Jones teaches monitoring seizures in mice using EEG waveforms (paragraph [0082]); Jones does not teach the monitoring being in a defined frequency band extending from 14 to 27 Hz, but does teach monitoring in bands which overlap this range (paragraph [0093]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Tzallas and used the method to monitor rats and mice, as taught by Besio and Jones, in order to observe their neurological effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791